DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/24/2022 has been entered. Claims 21-40 remain pending.

Response to Arguments
Applicant’s arguments see Remarks filed 02/24/2022 have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, as necessitated by amendment to the claims.

Terminal Disclaimer
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,749,781; U.S. Patent No. 9,918,188; U.S. Patent No. 10,075,809; U.S. Patent No. 10,834,698 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-32, and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2013/0143586), in view of Shaouy et al (US 2012/0072359).
Regarding Claim 21, Williams teaches a computer-implemented method (Fig. 5) for optimizing delivery of messages to mobile device users, the method comprising: receiving, from a first mobile device of a first user, a message to be sent to each of a second mobile device of a second user ([0047], Fig. 5 – at step 510 the server receives alerts, i.e., messages, where each alert relates to a user; these alerts are sent to the user via a mobile communications network, e.g., as a text message, [0018], at least some of the alerts were previously set by the user 110 using facilities provided by the mobile communication service 190 via, for example, a mobile app on the mobile device 112, at least some of the alerts were previously set by a user other than the user 110 of the mobile device (e.g. friends, relatives and so forth)) and a third mobile device of a third user ([0047], a plurality of alerts, each relates to a plurality of users, [0026-0027], users can set any number of alerts for any other users, information defining alerts including alert details and alert trigger criteria), 
an associated time constraint (paragraph [0106], Fig. 5 – see at least step 540 where “the alert’s criteria additionally comprise temporal criteria and the alert’s trigger criteria are met where a current data and time associated with the user’s mobile device falls within the temporal criteria”) and an associated geographic constraint ([0011], provide alerts to users of a mobile communication network, such that such alerts are relevant to, inter alia, users' current geospatial location and the current time, create alerts that are triggered when a user enters or exits a geo-fence, [0064], alert trigger criteria comprise at least a definition of a geo-fenced area, the geo-fenced area specifies a geospatial area in which a user must be present to receive the alert), 
determining a current time and a current geographic location of the second mobile device and the third mobile device via a communications network ([0011], provide alerts to users of a mobile communication network, such that such alerts are relevant to, inter alia, users' current geospatial location and the current time, [0029], mobile network provides data relating to all users of the mobile network to the mobile alert service provider on a periodic or continuous basis); and 
determining whether the current time of the second mobile device and the third mobile device complies with the associated time constraint and whether the current geographic location of the second mobile device and the third mobile device complies with the associated geographic constraint ([0011], provide alerts to users of a mobile communication network, such that such alerts are relevant to, inter alia, users' current geospatial location and the current time, [0017], in response to the user's 110 current geospatial position and the current date and time, the user's mobile device 110 receives, via the mobile communication network 190, a set of alerts 160 relating to the user, the current date and time and businesses within the geo-fenced area 110, [0086-0094], alert trigger criteria comprises temporal criteria during comprising periods of time during which an alert can be issued), 
wherein if the current time complies with the associated time constraint and the current geographic location complies with the associated geographic constraint, then transmitting the message for display to the second user at the second mobile device and to the third user at the third mobile device ([0106-0112], identify at least one alert that relates to the user and whose trigger criteria are met, where a current date and time associated with the user’s mobile device falls within the temporal criteria, paragraph [0121], Fig. 5 – at step 560 alerts are sent to the user’s mobile device that have their criteria met, i.e., time, these alerts can be sent as text messages or a specific application designed for displaying alerts).  
While Williams discloses the associated geographic constraint being a geo-fence defined by the user ([0064-0071]), Williams fails to disclose the first mobile device configured to display a graphical user interface (GUI) including geographic locations of both the second mobile device and the third mobile device on a map display, the associated geographic constraint defined by a geofence set by the first user on the map display of the first mobile device.
In the same field of endeavor, Shaouy discloses the first mobile device configured to display a graphical user interface (GUI) including geographic locations of both the second mobile device and the third mobile device on a map display ([0096], Fig. 13, indicators 1202 and 1204 are indicators of people that have been identified in the search, indicators 1202 and 1204 identify where the persons are located with respect to the user 1206, [0098], Fig. 13, map view for control 1128 and display boundary control 1212 have been selected in graphical user interface 1100, the boundary used for the search is displayed), the associated geographic constraint defined by a geofence set by the first user on the map display of the first mobile device ([0087-0090], Fig. 10, map 1004 is displayed within graphical user interface 1000. Indicator 1008 identifies the location of the user, the user defines the geographic boundary for the search area by drawing boundary 1006 on map 1004, boundary 1006 defines an area of search for searching for friends).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have implemented the teachings of Shaouy into the definition of geospatial messaging triggers disclosed by Williams in order to more accurately identify locations triggering interest or actions allowing searching for nearby connections to enable more efficient location-based communication and messaging (See Shaouy [0004-0007]).
Regarding Claim 22, Williams, as modified by Shaouy, teaches all aspects of the claimed invention as disclosed in Claim 21 above. Williams further teaches wherein the message, to be sent to each of the second mobile device and the third mobile device, is from at least one of a member of a social network and a contact of the second user of the second mobile device and of the third user of the third mobile device ([0021], the alert was set by another user, “user xyz,” for example a wife could set an alert for her husband to pick up milk on his way home from work).  
Regarding Claim 23, Williams, as modified by Shaouy, teaches all aspects of the claimed invention as disclosed in Claim 21 above. Williams further teaches wherein the associated time constraint is at least one of a time within a predetermined time period, a time outside of a predetermined time period, a time before a predetermined time period, and a time after a predetermined time period ([0086-0094], temporal criteria can comprise any definition of period of time such as date, time of day, date, date and time, range of dates, range of dates and times, range of days, multiple dates, times, days, and/or ranges of dates, times, days).  
Regarding Claim 24, Williams, as modified by Shaouy, teaches all aspects of the claimed invention as disclosed in Claim 21 above. Williams further teaches receiving indication of an updated current time and an updated geographic location of the second mobile device and of the third mobile device ([0029], mobile network provides data relating to all users of the mobile network to the mobile alert service provider on a periodic or continuous basis); and 
determining whether the updated current time of the second mobile device and of the third mobile device complies with the associated time constraint and whether the updated geographic location complies with the associated geographic constraint, wherein if the updated current time complies with the associated time constraint and if the updated geographic location complies with the associated geographic constraint, then transmitting the message for display to the second user at the second mobile device and to the third user at the third mobile device ([0029-0030], mobile network 290 provides data relating to all users 220 of the mobile network to the mobile alert service provider 270 on a periodic or continuous basis, servers periodically or continuously track current location of individual users and match users against trigger criteria of alerts stored in the database, [0106-0112], identify at least one alert that relates to the user and whose trigger criteria are met, where a current date and time associated with the user’s mobile device falls within the temporal criteria, paragraph [0121], Fig. 5 – at step 560 alerts are sent to the user’s mobile device that have their criteria met, i.e., time, these alerts can be sent as text messages or a specific application designed for displaying alerts), and 
wherein if at least one of the updated current time and the updated geographic location does not comply with the associated time constraint and the associated geographic constraint, respectively, then 4Attorney Docket No. 00008-0055-04000 keeping the message in the message queue until an expiration time associated with the message is determined to have elapsed ([0031], when the facilities hosted on the mobile alert servers 272 match users 220 to alert trigger criteria for specific alerts stored on the mobile alert databases 274, facilities on the mobile alert servers transmit such alerts to the selected users' 220 mobile devices via any available communications channels suitable for transmitting the alert to the mobile devices, [0095], alerts are set up in advance of the dates and times on which alerts are triggered, [0106-0112], identify at least one alert that relates to the user and whose trigger criteria are met, where a current date and time associated with the user’s mobile device falls within the temporal criteria, alert trigger criteria additionally comprise other criteria such as an expiration date/time for the alert, and such other criteria are met where the alert has not expired).  
Regarding Claim 25, Williams, as modified by Shaouy, teaches all aspects of the claimed invention as disclosed in Claim 21 above. Williams further teaches wherein the associated geographic constraint is at least one of a geographic location inside of a predetermined geographic area, a geographic location outside of a predetermined geographic area, an entering of a predetermined geographic area, and an exiting of a predetermined geographic area ([0011], provide alerts to users of a mobile communication network, such that such alerts are relevant to, inter alia, users' current geospatial location and the current time, create alerts that are triggered when a user enters or exits a geo-fence, [0064], alert trigger criteria comprise at least a definition of a geo-fenced area, the geo-fenced area specifies a geospatial area in which a user must be present to receive the alert).  
Regarding Claim 26, Williams, as modified by Shaouy, teaches all aspects of the claimed invention as disclosed in Claim 21 above. Williams further teaches wherein if at least one of the current time and the current geographic location does not comply with the associated time constraint and the associated geographic constraint, respectively, then adding the message to a message queue ([0028], data relating to alerts and trigger criteria stored on one or more mobile alert service databases, can be in any form including text and voice messages, [0029-0030], mobile network 290 provides data relating to all users 220 of the mobile network to the mobile alert service provider 270 on a periodic or continuous basis, servers periodically or continuously track current location of individual users and match users against trigger criteria of alerts stored in the database, [0095], alerts set up in advance of dates and times on which alerts are triggered).  
Regarding Claim 28, Williams teaches a system for timing message notifications to optimize delivery of messages to mobile device users (Fig. 5), the system (Fig. 1) comprising: a memory having processor-readable instructions stored therein; and a processor configured to access the memory and execute the processor- readable instructions, which when executed by the processor configures the processor to perform a plurality of functions ([0125], embodied in software carried out in a computer system or other data processing system in response to its processor executing sequences of instructions contained in a memory), including functions to: 5Attorney Docket No. 00008-0055-04000 
receive, from a first mobile device of a first user, a message to be sent to each of a second mobile device of a second user ([0047], Fig. 5 – at step 510 the server receives alerts, i.e., messages, where each alert relates to a user; these alerts are sent to the user via a mobile communications network, e.g., as a text message, [0018], at least some of the alerts were previously set by the user 110 using facilities provided by the mobile communication service 190 via, for example, a mobile app on the mobile device 112, at least some of the alerts were previously set by a user other than the user 110 of the mobile device (e.g. friends, relatives and so forth)) and a third mobile device of a third user ([0047], a plurality of alerts, each relates to a plurality of users, [0026-0027], users can set any number of alerts for any other users, information defining alerts including alert details and alert trigger criteria), 
an associated time constraint (paragraph [0106], Fig. 5 – see at least step 540 where “the alert’s criteria additionally comprise temporal criteria and the alert’s trigger criteria are met where a current data and time associated with the user’s mobile device falls within the temporal criteria”) and an associated geographic constraint ([0011], provide alerts to users of a mobile communication network, such that such alerts are relevant to, inter alia, users' current geospatial location and the current time, create alerts that are triggered when a user enters or exits a geo-fence, [0064], alert trigger criteria comprise at least a definition of a geo-fenced area, the geo-fenced area specifies a geospatial area in which a user must be present to receive the alert), 
determine a current time and a current geographic location of the second mobile device and the third mobile device via a communications network ([0011], provide alerts to users of a mobile communication network, such that such alerts are relevant to, inter alia, users' current geospatial location and the current time, [0029], mobile network provides data relating to all users of the mobile network to the mobile alert service provider on a periodic or continuous basis); and 
determine whether the current time of the second mobile device and the third mobile device complies with the associated time constraint and whether the current geographic location of the second mobile device and the third mobile device complies with the associated geographic constraint ([0011], provide alerts to users of a mobile communication network, such that such alerts are relevant to, inter alia, users' current geospatial location and the current time, [0017], in response to the user's 110 current geospatial position and the current date and time, the user's mobile device 110 receives, via the mobile communication network 190, a set of alerts 160 relating to the user, the current date and time and businesses within the geo-fenced area 110, [0086-0094], alert trigger criteria comprises temporal criteria during comprising periods of time during which an alert can be issued), 
wherein if the current time complies with the associated time constraint and the current geographic location complies with the associated geographic constraint, then the processor is configured to transmit the message for display to the second user at the second mobile device and to the third user at the third mobile device ([0106-0112], identify at least one alert that relates to the user and whose trigger criteria are met, where a current date and time associated with the user’s mobile device falls within the temporal criteria, paragraph [0121], Fig. 5 – at step 560 alerts are sent to the user’s mobile device that have their criteria met, i.e., time, these alerts can be sent as text messages or a specific application designed for displaying alerts).  
While Williams discloses the associated geographic constraint being a geo-fence defined by the user ([0064-0071]), Williams fails to disclose the first mobile device configured to display a graphical user interface (GUI) including geographic locations of both the second mobile device and the third mobile device on a map display, the associated geographic constraint defined by a geofence set by the first user on the map display of the first mobile device.
In the same field of endeavor, Shaouy discloses the first mobile device configured to display a graphical user interface (GUI) including geographic locations of both the second mobile device and the third mobile device on a map display ([0096], Fig. 13, indicators 1202 and 1204 are indicators of people that have been identified in the search, indicators 1202 and 1204 identify where the persons are located with respect to the user 1206, [0098], Fig. 13, map view for control 1128 and display boundary control 1212 have been selected in graphical user interface 1100, the boundary used for the search is displayed), the associated geographic constraint defined by a geofence set by the first user on the map display of the first mobile device ([0087-0090], Fig. 10, map 1004 is displayed within graphical user interface 1000. Indicator 1008 identifies the location of the user, the user defines the geographic boundary for the search area by drawing boundary 1006 on map 1004, boundary 1006 defines an area of search for searching for friends).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have implemented the teachings of Shaouy into the definition of geospatial messaging triggers disclosed by Williams in order to more accurately identify locations triggering interest or actions allowing searching for nearby connections to enable more efficient location-based communication and messaging (See Shaouy [0004-0007]).
Regarding Claim 29, Williams, as modified by Shaouy, teaches all aspects of the claimed invention as disclosed in Claim 28 above. Williams further teaches wherein the associated time constraint is at least one of a time within a predetermined time period, a time outside of a predetermined time period, a time before a predetermined time period, and a time after a predetermined time period ([0086-0094], temporal criteria can comprise any definition of period of time such as date, time of day, date, date and time, range of dates, range of dates and times, range of days, multiple dates, times, days, and/or ranges of dates, times, days).  
Regarding Claim 30, Williams, as modified by Shaouy, teaches all aspects of the claimed invention as disclosed in Claim 28 above. Williams further teaches wherein the processor is further configured to perform functions to: 6Attorney Docket No. 00008-0055-04000 receive indication of an updated current time and an updated geographic location of the second mobile device and of the third mobile device ([0029], mobile network provides data relating to all users of the mobile network to the mobile alert service provider on a periodic or continuous basis); and 
determine whether the updated current time of the second mobile device and of the third mobile device complies with the associated time constraint and whether the updated geographic location complies with the associated geographic constraint, wherein if the updated current time complies with the associated time constraint and if the updated geographic location complies with the associated geographic constraint, then the processor is configured to transmit the message for display to the second user at the second mobile device and to the third user at the third mobile device ([0029-0030], mobile network 290 provides data relating to all users 220 of the mobile network to the mobile alert service provider 270 on a periodic or continuous basis, servers periodically or continuously track current location of individual users and match users against trigger criteria of alerts stored in the database, [0106-0112], identify at least one alert that relates to the user and whose trigger criteria are met, where a current date and time associated with the user’s mobile device falls within the temporal criteria, paragraph [0121], Fig. 5 – at step 560 alerts are sent to the user’s mobile device that have their criteria met, i.e., time, these alerts can be sent as text messages or a specific application designed for displaying alerts), and 
wherein if at least one of the updated current time and the updated geographic location does not comply with the associated time constraint and the associated geographic constraint, respectively, then the processor is configured to keep the message in a message queue until an expiration time associated with the message is determined to have elapsed ([0031], when the facilities hosted on the mobile alert servers 272 match users 220 to alert trigger criteria for specific alerts stored on the mobile alert databases 274, facilities on the mobile alert servers transmit such alerts to the selected users' 220 mobile devices via any available communications channels suitable for transmitting the alert to the mobile devices, [0095], alerts are set up in advance of the dates and times on which alerts are triggered, [0106-0112], identify at least one alert that relates to the user and whose trigger criteria are met, where a current date and time associated with the user’s mobile device falls within the temporal criteria, alert trigger criteria additionally comprise other criteria such as an expiration date/time for the alert, and such other criteria are met where the alert has not expired).  
Regarding Claim 31, Williams, as modified by Shaouy, teaches all aspects of the claimed invention as disclosed in Claim 28 above. Williams further teaches wherein the associated geographic constraint is at least one of a geographic location inside of a predetermined geographic area, a geographic location outside of a predetermined geographic area, an entering of a predetermined geographic area, and an exiting of a predetermined geographic area ([0011], provide alerts to users of a mobile communication network, such that such alerts are relevant to, inter alia, users' current geospatial location and the current time, create alerts that are triggered when a user enters or exits a geo-fence, [0064], alert trigger criteria comprise at least a definition of a geo-fenced area, the geo-fenced area specifies a geospatial area in which a user must be present to receive the alert).  
Regarding Claim 32, Williams, as modified by Shaouy, teaches all aspects of the claimed invention as disclosed in Claim 28 above. Williams further teaches wherein if at least one of the current time and the current geographic location does not comply with the associated time constraint and the associated geographic constraint, respectively, then adding the message to a message queue ([0028], data relating to alerts and trigger criteria stored on one or more mobile alert service databases, can be in any form including text and voice messages, [0029-0030], mobile network 290 provides data relating to all users 220 of the mobile network to the mobile alert service provider 270 on a periodic or continuous basis, servers periodically or continuously track current location of individual users and match users against trigger criteria of alerts stored in the database, [0095], alerts set up in advance of dates and times on which alerts are triggered).  
Regarding Claim 34, Williams teaches a non-transitory computer readable medium storing instructions that, when executed by a computer, cause the computer to perform functions ([0125], embodied in software carried out in a computer system or other data processing system in response to its processor executing sequences of instructions contained in a memory) to: 
receive, from a first mobile device of a first user, a message to be sent to each of a second mobile device of a second user ([0047], Fig. 5 – at step 510 the server receives alerts, i.e., messages, where each alert relates to a user; these alerts are sent to the user via a mobile communications network, e.g., as a text message, [0018], at least some of the alerts were previously set by the user 110 using facilities provided by the mobile communication service 190 via, for example, a mobile app on the mobile device 112, at least some of the alerts were previously set by a user other than the user 110 of the mobile device (e.g. friends, relatives and so forth)) and a third mobile device of a third user ([0047], a plurality of alerts, each relates to a plurality of users, [0026-0027], users can set any number of alerts for any other users, information defining alerts including alert details and alert trigger criteria), 
an associated time constraint (paragraph [0106], Fig. 5 – see at least step 540 where “the alert’s criteria additionally comprise temporal criteria and the alert’s trigger criteria are met where a current data and time associated with the user’s mobile device falls within the temporal criteria”) and an associated geographic constraint ([0011], provide alerts to users of a mobile communication network, such that such alerts are relevant to, inter alia, users' current geospatial location and the current time, create alerts that are triggered when a user enters or exits a geo-fence, [0064], alert trigger criteria comprise at least a definition of a geo-fenced area, the geo-fenced area specifies a geospatial area in which a user must be present to receive the alert), 
determine a current time and a current geographic location of the second mobile device and the third mobile device via a communications network ([0011], provide alerts to users of a mobile communication network, such that such alerts are relevant to, inter alia, users' current geospatial location and the current time, [0029], mobile network provides data relating to all users of the mobile network to the mobile alert service provider on a periodic or continuous basis); and 
determine whether the current time of the second mobile device and the third mobile device complies with the associated time constraint and whether the current geographic location of the second mobile device and the third mobile device complies with the associated geographic constraint ([0011], provide alerts to users of a mobile communication network, such that such alerts are relevant to, inter alia, users' current geospatial location and the current time, [0017], in response to the user's 110 current geospatial position and the current date and time, the user's mobile device 110 receives, via the mobile communication network 190, a set of alerts 160 relating to the user, the current date and time and businesses within the geo-fenced area 110, [0086-0094], alert trigger criteria comprises temporal criteria during comprising periods of time during which an alert can be issued), 
wherein if the current time complies with the associated time constraint and the current geographic location complies with the associated geographic constraint, transmit the message for display to the second user at the second mobile device and to the third user at the third mobile device ([0106-0112], identify at least one alert that relates to the user and whose trigger criteria are met, where a current date and time associated with the user’s mobile device falls within the temporal criteria, paragraph [0121], Fig. 5 – at step 560 alerts are sent to the user’s mobile device that have their criteria met, i.e., time, these alerts can be sent as text messages or a specific application designed for displaying alerts).  
While Williams discloses the associated geographic constraint being a geo-fence defined by the user ([0064-0071]), Williams fails to disclose the first mobile device configured to display a graphical user interface (GUI) including geographic locations of both the second mobile device and the third mobile device on a map display, the associated geographic constraint defined by a geofence set by the first user on the map display of the first mobile device.
In the same field of endeavor, Shaouy discloses the first mobile device configured to display a graphical user interface (GUI) including geographic locations of both the second mobile device and the third mobile device on a map display ([0096], Fig. 13, indicators 1202 and 1204 are indicators of people that have been identified in the search, indicators 1202 and 1204 identify where the persons are located with respect to the user 1206, [0098], Fig. 13, map view for control 1128 and display boundary control 1212 have been selected in graphical user interface 1100, the boundary used for the search is displayed), the associated geographic constraint defined by a geofence set by the first user on the map display of the first mobile device ([0087-0090], Fig. 10, map 1004 is displayed within graphical user interface 1000. Indicator 1008 identifies the location of the user, the user defines the geographic boundary for the search area by drawing boundary 1006 on map 1004, boundary 1006 defines an area of search for searching for friends).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have implemented the teachings of Shaouy into the definition of geospatial messaging triggers disclosed by Williams in order to more accurately identify locations triggering interest or actions allowing searching for nearby connections to enable more efficient location-based communication and messaging (See Shaouy [0004-0007]).
Regarding Claim 35, Williams, as modified by Shaouy, teaches all aspects of the claimed invention as disclosed in Claim 34 above. Williams further teaches wherein the associated time constraint is at least one of a time within a predetermined time period, a time outside of a predetermined time period, a time before a predetermined time period, and a time after a predetermined time period ([0086-0094], temporal criteria can comprise any definition of period of time such as date, time of day, date, date and time, range of dates, range of dates and times, range of days, multiple dates, times, days, and/or ranges of dates, times, days).  
Regarding Claim 36, Williams, as modified by Shaouy, teaches all aspects of the claimed invention as disclosed in Claim 34 above. Williams further teaches wherein the message to be sent to each of the second mobile device and the third mobile device, is from at least one of a member of a social network and a contact of the second user of the second mobile device and of the third user of the third mobile device ([0021], the alert was set by another user, “user xyz,” for example a wife could set an alert for her husband to pick up milk on his way home from work).  
Regarding Claim 37, Williams, as modified by Shaouy, teaches all aspects of the claimed invention as disclosed in Claim 34 above. Williams further teaches wherein the computer is further configured to perform functions to: receive indication of an updated current time and an updated geographic location of the second mobile device and of the third mobile device ([0029], mobile network provides data relating to all users of the mobile network to the mobile alert service provider on a periodic or continuous basis); and 
determine whether the updated current time of the second mobile device and of the third mobile device complies with the associated time constraint and whether the updated geographic location complies with the associated geographic constraint, wherein if the updated current time complies with the associated time constraint and if the updated geographic location complies with the associated geographic constraint, transmit the message for display to the second user at the second mobile device and to the third user at the third mobile device ([0029-0030], mobile network 290 provides data relating to all users 220 of the mobile network to the mobile alert service provider 270 on a periodic or continuous basis, servers periodically or continuously track current location of individual users and match users against trigger criteria of alerts stored in the database, [0106-0112], identify at least one alert that relates to the user and whose trigger criteria are met, where a current date and time associated with the user’s mobile device falls within the temporal criteria, paragraph [0121], Fig. 5 – at step 560 alerts are sent to the user’s mobile device that have their criteria met, i.e., time, these alerts can be sent as text messages or a specific application designed for displaying alerts), and 
wherein if the updated current time and the updated geographic location does not comply with the associated time constraint and the associated geographic constraint, respectively, keep the message in the message queue until an expiration time associated with the message is determined to have elapsed ([0031], when the facilities hosted on the mobile alert servers 272 match users 220 to alert trigger criteria for specific alerts stored on the mobile alert databases 274, facilities on the mobile alert servers transmit such alerts to the selected users' 220 mobile devices via any available communications channels suitable for transmitting the alert to the mobile devices, [0095], alerts are set up in advance of the dates and times on which alerts are triggered, [0106-0112], identify at least one alert that relates to the user and whose trigger criteria are met, where a current date and time associated with the user’s mobile device falls within the temporal criteria, alert trigger criteria additionally comprise other criteria such as an expiration date/time for the alert, and such other criteria are met where the alert has not expired).  
Regarding Claim 38, Williams, as modified by Shaouy, teaches all aspects of the claimed invention as disclosed in Claim 34 above. Williams further teaches wherein the associated geographic constraint is at least one of a geographic location inside of a predetermined geographic area, a geographic location outside of a predetermined geographic area, an entering of a predetermined geographic area, and an exiting of a predetermined geographic area ([0011], provide alerts to users of a mobile communication network, such that such alerts are relevant to, inter alia, users' current geospatial location and the current time, create alerts that are triggered when a user enters or exits a geo-fence, [0064], alert trigger criteria comprise at least a definition of a geo-fenced area, the geo-fenced area specifies a geospatial area in which a user must be present to receive the alert).  
Regarding Claim 39, Williams, as modified by Shaouy, teaches all aspects of the claimed invention as disclosed in Claim 34 above. Williams further teaches wherein if at least one of the current time and the current geographic location does not comply with the associated time constraint and the associated geographic constraint, respectively, then adding the message to a message queue ([0028], data relating to alerts and trigger criteria stored on one or more mobile alert service databases, can be in any form including text and voice messages, [0029-0030], mobile network 290 provides data relating to all users 220 of the mobile network to the mobile alert service provider 270 on a periodic or continuous basis, servers periodically or continuously track current location of individual users and match users against trigger criteria of alerts stored in the database, [0095], alerts set up in advance of dates and times on which alerts are triggered).  

Claims 27, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2013/0143586), in view of Shaouy et al (US 2012/0072359), and further in view of Cote (US 6,021,262).
Regarding Claims 27, 33, and 40, Williams, as modified by Shaouy, teaches all aspects of the claimed invention as disclosed in Claims 21, 28, and 34 above. Williams fails to explicitly disclose wherein the message is transmitted to the second mobile device for display to the second user without being added to a message queue when the message is assigned a high priority level. However, Williams’ disclosure does discuss the server being used to send “a plurality of alerts [to] a plurality of users” (paragraph [0047]).
Cote, working in the same field of endeavor of sending multiple messages to multiple users (see at least col. 1, lines 19-28), teaches wherein the message is transmitted to the second mobile device for display to the second user (col. 6, lines 11-14 – “the priority message is directed to appear immediately on the display device … of the specific user”) without being added to a message queue when the message is assigned a high priority level (col. 6, lines 18-23 – “this handling allows the priority message to bypass queues of messaging systems and other instruments of delay so that the priority message arrives at the specific user computer immediately”). Such an arrangement advantageously allows for high priority messages (e.g., emergency alerts) to reach users immediately (by bypassing the message queue) and effectively grab their attention (by display immediately).
Thus, it would have been obvious before the effective filing date of Applicant’s invention to have implemented the teachings of Cote into Williams, modified by Shaouy, since doing so would have predictably and advantageously allowed for high priority messages to reach users immediately and effectively grab their attention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jones et al (US 2007/0143345) discloses ([0023]) a map including several types of data about geospatial entities, including user-defined placemarks.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641                                                                                                                                                                                         f